Name: 77/620/EEC: Council Decision of 27 September 1977 amending Council Decision 76/633/EEC setting up an Advisory Committee on Joint Data Processing Projects
 Type: Decision
 Subject Matter: European Union law;  EU institutions and European civil service;  information technology and data processing
 Date Published: 1977-10-06

 Avis juridique important|31977D062077/620/EEC: Council Decision of 27 September 1977 amending Council Decision 76/633/EEC setting up an Advisory Committee on Joint Data Processing Projects Official Journal L 255 , 06/10/1977 P. 0035 - 0035 Finnish special edition: Chapter 13 Volume 8 P. 0006 Greek special edition: Chapter 16 Volume 1 P. 0025 Swedish special edition: Chapter 13 Volume 8 P. 0006 COUNCIL DECISION of 27 September 1977 amending Council Decision 76/633/EEC setting up an Advisory Committee on Joint Data Processing Projects (77/620/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas, by Decision 76/633/EEC (1), the Council set up an Advisory Committee on the Joint Data Processing Projects adopted in its Decision 76/632/EEC ; whereas it should be possible for the terms of reference of that Committee to be extended, HAS DECIDED AS FOLLOWS: Article 1 In the title of Decision 76/633/EEC, the words "adopted in Council Decision 76/632/EEC" are deleted. Article 2 The following Article is added to Decision 76/633/EEC: "Article 4 The Committee shall also carry out the functions delegated to it by the provisions adopted by the Council in the field of the Community policy on data processing in the cases and under the conditions provided for in those provisions." Done at Brussels, 27 September 1977. For the Council The President A. HUMBLET (1)OJ No L 223, 16.8.1976, p. 16.